United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3017
                                    ___________

William E. Hawkins,                    *
                                       *
                    Appellant,         *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Unknown Agent, of the Federal          * District of Missouri.
Bureau of Investigation; Unknown       *
Deputy, United States Marshals for     *      [UNPUBLISHED]
the Eastern District of Missouri,      *
                                       *
                    Appellee.          *
                                  ___________

                              Submitted: November 29, 2002

                                   Filed: December 6, 2002
                                    ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Federal inmate William E. Hawkins appeals the district court's* preservice
dismissal, without prejudice, of Hawkins's civil rights action, and the later denial of
his motion for reconsideration. Having carefully reviewed the record, we conclude


      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
the district court properly dismissed for the reasons stated in the court's ruling, and
the court did not abuse its discretion in denying the motion for reconsideration.
Accordingly, we affirm. We also deny Hawkins's pending in forma pauperis motion
as moot. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-